Citation Nr: 1739066	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a lumbar spine disorder.  

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected diabetes.  

5.  Entitlement to an initial evaluation in excess of 30 percent for service-connected diabetic peripheral neuropathy of the right upper extremity.  

6.  Entitlement to an initial evaluation in excess of 20 percent for service-connected diabetic peripheral neuropathy of the left upper extremity.  

7. Entitlement to an initial evaluation in excess of 20 percent for service-connected diabetic peripheral neuropathy of the right lower extremity.  

8.  Entitlement to an initial evaluation in excess of 20 percent for service-connected diabetic peripheral neuropathy of the left lower extremity.  

9.  Entitlement to an effective date prior to March 15, 2016 for the addition of the Veteran's daughter, LLM, to his compensation award as a dependent child, permanently incapable of self-support.  

10.  Entitlement to an effective date prior to May 29, 2015 for the grant of service connection for diabetic peripheral neuropathy of the right upper extremity.  

11.  Entitlement to an effective date prior to May 29, 2015 for the grant of service connection for diabetic peripheral neuropathy of the left upper extremity.  

12.  Entitlement to an effective date prior to May 29, 2015 for the grant of service connection for diabetic peripheral neuropathy of the right lower extremity.  

13.  Entitlement to an effective date prior to May 29, 2015 for the grant of service connection for diabetic peripheral neuropathy of the left lower extremity.  

14.  Entitlement to an effective date prior to May 29, 2015 for the award of a total disability evaluation based on individual unemployability.  




ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967, including service within the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2014, June 2015, February 2016, and July 2016 rating decisions by the San Juan, Puerto Rico Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The September 2014 rating decision awarded service connection for diabetes, and assessed a 10 percent initial evaluation.  The June 2015 rating decision, in relevant part, denied service connection for a cervical spinal disorder, a lumbar spinal disorder, and an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  The June 2015 rating decision also granted separate compensable evaluations for diabetic peripheral neuropathy in each upper and lower extremity effective May 29, 2015.  The February 2016 rating decision awarded a total disability evaluation based on individual unemployability (TDIU), effective May 29, 2015.  The July 2016 rating decision added the Veteran's daughter to his award as a dependent based on her status as his child and her permanent lack of capacity for self-support effective March 15, 2016.  

This case was previously before the Board in June 2016.  In that decision, the Board found no new and material evidence sufficient to reopen a service-connection claim for PTSD.  The Board also denied service connection for hearing loss and tinnitus.  The Board finally denied increased evaluation for service-connected ischemic heart disease, but awarded an earlier effective date of August 31, 2010 for the grant of service connection for ischemic heart disease.  There is no indication in the evidence of record that the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims, filed a motion to vacate, filed a motion for reconsideration, or filed a motion to revise the decision based on clear and unmistakable error.  Therefore, these issues are not on appeal, as the Board's June 2016 decision with respect to those issues is final.  38 C.F.R. § 20.1100.  

The RO implemented the Board's award of an earlier effective date for ischemic heart disease in a June 2016 rating decision.  Prior to the Board's June 2016 decision, the RO had issued a June 2016 supplemental statement of the case (SSOC) regarding increased initial evaluation and entitlement to an earlier effective date for the award of service connection for ischemic heart disease as part of the prior appeal.  The Veteran responded to that SSOC with a July 2016 VA Form 9, subsequent to both the Board's June 2016 final decision and the RO's June 2016 implementing rating decision with respect to ischemic heart disease.  

However, the RO notified the Veteran of the fact that these issues had been fully and finally adjudicated in the June 2016 rating decision.  38 C.F.R. § 3.160(d).  In order to respect the finality of the Board's previous decision under 38 C.F.R. § 20.1100, the Board repeats that these issues are not currently on appeal.  Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; and now requires that claims be made on a specific claim form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160.  If the Veteran intended that July 2016 VA Form 9 as a way to seek a higher rating for ischemic heart disease, he may do so using the prescribed VA Form 21-526EZ available online (https://www.ebenefits.va.gov/ebenefits/ or https://www.va.gov/vaforms/).  

While the Board referred the issue of increased evaluation for service-connected diabetes to the RO in the June 2016 decision, it does not appear that the RO has taken any action with regard to that claim.  In light of that fact, in combination with the RO's September 2014 statement of the case (SOC), the Veteran's September 2014 substantive appeal, and the RO's February 2016 SSOC; the Board finds that this issue has been treated as if it is on appeal.  See Percy v. Shinseki, 23. Vet. App. 37 (2009).  Therefore, the Board will address that issue in this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for cervical and lumbar spinal disorders, increased initial evaluations for diabetic peripheral neuropathy in each extremity, earlier effective dates for the award of service connection for diabetic peripheral neuropathy in each extremity, and an earlier effective date for the award of the award of TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  
FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed acquired psychiatric disorder that is related to his military service.

2.  Throughout the appellate period, the Veteran's diabetes mellitus required a restricted diet and oral hypoglycemic medication, but not regulation of his activities.  

3.  The Veteran's daughter, LLM, was born on October [redacted], 1970.  Her 18th birthday was in October 1988.  

4.  The Veteran's claim for additional VA compensation for LLM as a dependent based on her permanent incapacity for self-support was initially received in September 2012.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, other than PTSD, was not incurred in active service, nor may it be presumed to have been incurred by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326 (2016).

2.  The criteria for an initial 20 percent rating for diabetes mellitus have been met throughout the appellate period.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).  

3.  The criteria for an effective date prior to March 15, 2016 for the award of additional compensation for LLM as a dependent, helpless child have been met.  38 U.S.C.A. §§ 5101 (a), 5110(a), 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.57(a), 3.104, 3.151(a), 3.155(a), 3.156(a)-(b), 3.400, 3.401, 3.403, 20.302, 20.1103 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the VA's duty to notify and assist has been met.  The RO sent adequate notice letters to the Veteran in August 2011 and December 2014, and all available service treatment records, post-service medical records, and Social Security Administration (SSA) records have been obtained.  

While the Veteran submitted private treatment records in June 2011 and November 2014, he has not since identified any further outstanding private records pertinent to the issues decided herein.  Moreover, the Veteran specifically had the opportunity to identify and authorize the release of any private treatment records when the AOJ sent him VA Form 21-4142s for this purpose in May 2016 and September 2016, but did not use either opportunity.  In this regard, the Board notes that the duty to assist is not a one-way street; a Veteran cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Adequate VA examinations and medical opinion were also obtained for diabetes in October 2011, June 2014, and May 2015.  Similarly, an adequate VA examination and medical opinion was also obtained for an acquired psychiatric disorder in September 2016.  

Further, the Board notes that there has been substantial compliance with the June 2016 remand directives.  The AOJ associated the most recent VA treatment records with the electronic claims file, contacted the Veteran regarding his authorization to release any private treatment records, and scheduled VA examinations in September 2016.  Indeed, there has been no assertion that these duties have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder that is related to his active service.  As discussed above, the Board found no new and material evidence sufficient to reopen a previously denied service-connection claim for PTSD in the June 2016 decision, and that decision is final.  The issue of entitlement to service connection for PTSD is not currently on appeal.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, a Veteran must show:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - also known as the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain identified chronic diseases, including psychoses, may also be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree within a prescribed period following separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder.  38 C.F.R. § 3.384.  
However, none of the Veteran's claimed disorders - panic disorder, adjustment disorder, mood changes, nightmares, anxiety disorder, major depressive disorder, memory disorder, or dysthymic disorder - are listed as a psychosis under 38 C.F.R. § 3.384.  In fact, in comments accompanying 38 C.F.R. § 3.384, VA specifically excluded major depressive disorder, bipolar disorder, mood disorder with psychotic features, and anxiety disorders from the definition of "psychosis" because they did not conform to the terminology employed in the DSM-IV in use at that time.  See 71 Fed. Reg. 42758-60 (July 28, 2006).  Thus, in the present case, because the Veteran has no diagnosis of a psychosis, he cannot establish service connection for an enumerated "chronic disease" as set forth in 38 C.F.R. § 3.303(b).  See also 38 U.S.C.A. §§ 1101; 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1336-1337 (Fed. Cir. 2013).  It follows that the Veteran also may not establish continuity of symptomatology for any chronic disease in lieu of medical nexus, as this avenue to service connection is only available for enumerated "chronic diseases," which the Veteran does not have.  Walker, 708 F.3d at 1336-37.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The earliest indication of any treatment or diagnosis for an acquired psychiatric disorder are the August 2001 SSA records reflecting a diagnosis for an anxiety disorder.  There is no treatment or diagnosis of any psychiatric disorder, and no complaint of any psychiatric problems in the service treatment records.  In fact, the Veteran denied frequent trouble sleeping, nightmares, depression or excess worry, memory loss, or nervous trouble at his October 1967 separation examination.  Similarly, the October 1967 examiner recorded the normal results of a psychiatric examination.  

There are no available VA or private treatment records following the Veteran's October 1967 separation from service until the August 2001 SSA records.  Indeed, the Veteran has never contended that he had any psychological problems or mental health treatment prior to August 2001.  With his May 2003 service-connection claim for PTSD, the Veteran filed a statement from a private psychiatrist, Dr. HST.  Dr. HST's April 2003 statement (received in October 2003) recounted that the Veteran had been a patient since August 2001.  The Veteran had reported nightmares and flashbacks to Dr. HST, and Dr. HST in turn diagnosed a panic disorder with agoraphobia in April 2002 and PTSD in April 2003.  

Following the August 2001 SSA diagnosis for an anxiety disorder and Dr. HST's April 2002 diagnosis for a panic disorder, and Dr. HST's April 2003 diagnosis for PTSD, the Veteran sought mental health treatment at the San Juan VA Medical Center (VAMC) in August 2003.  These treatment records reflect assessments for an adjustment disorder with depressed mood due to the Veteran's daughters and economic stress, as well as mood changes due to medications used to treat nonservice-connected conditions and nightmares related to the prescription medication Ambien.  The Veteran also attended an October 2003 VA examination in connection with his May 2003 PTSD claim, and that examiner diagnosed dysthymia rather than PTSD.  The RO accordingly denied PTSD for lack of a current diagnosis in a March 2004 rating decision.  

The Veteran did not appeal, but instead applied to reopen his PTSD claim in June 2011, submitting a May 2011 statement by Dr. CEMQ listing diagnoses for generalized anxiety disorder, mood disorder, and PTSD.  The Veteran also attended an October 2011 VA examination in connection with his June 2011 PTSD claim, and the examiner diagnosed depressive disorder rather than PTSD.  In a March 2012 addendum opinion, that examiner related the Veteran's depressive feelings to surgery for nonservice-connected mitral heart valve problems.  The examiner highlighted that this surgery, and the Veteran's resulting limitations, stem from nonservice-connected mitral valve prolapse and regurgitation rather than service-connected ischemic heart disease.  The RO accordingly found no new and material evidence sufficient to reopen the previously denied PTSD claim in a March 2013 rating decision.  While the Veteran did appeal, the Board similarly found no new and material evidence to reopen the PTSD claim in the June 2016 decision.  As discussed above, the June 2016 decision is final, and entitlement to service connection for PTSD is not currently on appeal.  

The Veteran finally filed the claim on appeal, for an acquired psychiatric disorder other than PTSD, in November 2014.  At that time, he submitted another statement by his private physician, Dr. CEMQ, listing diagnoses for generalized anxiety disorder, major depressive disorder, PTSD, and a memory disorder.  While Dr. CEQM related these diagnoses, and many others, to the Veteran's service, that opinion lacked any supporting rationale.  

The Veteran attended a May 2015 VA examination in connection with the claim on appeal.  That examiner diagnosed an anxiety disorder, but offered the opinion that this disorder had resolved.  However, the examiner also noted ongoing treatment for an acquired psychiatric condition with fluoxetine.  Given this inconsistency, and the other medical evidence of record from Dr. CEMQ indicating a current diagnosis for an acquired psychiatric disorder, the Board remanded this case for a new VA examination in June 2016.  

The Veteran attended that examination in September 2016.  That examiner diagnosed a dysthymic disorder, but found no diagnosis for any other psychiatric disorder.  The examiner thoroughly reviewed the Veteran's psychiatric medical history as described above, including the SSA and private treatment records.  The examiner further considered the Veteran's lay statements regarding the onset of problems at work in 1998, with entry into psychiatric treatment in 2001.  The examiner therefore concluded that there was no relationship between the Veteran's service and his current psychiatric problems, based on the passage of 34 years between his 1967 separation from service and 2001 entry into psychiatric treatment.  The examiner specified that this same chronology applied to all psychiatric disorders diagnosed since the Veteran's service.  

The San Juan VAMC treatment records do not reveal current diagnoses or treatment for a panic disorder or an adjustment disorder.  In fact, his only mental health treatment during the appellate period was a July 2011 suggestion by a psychologist at the San Juan VAMC that the Veteran participate in group counselling for adjustment to illness.  However, this suggestion was specifically made in the context of cardiac rehabilitation following mitral valve replacement surgery, treatment for a nonservice-connected mitral valve prolapse and regurgitation in June 2011.  The only references to anxiety are worries related to the June 2011 mitral valve replacement surgery, rather than a specific psychiatric diagnosis for a chronic condition.  The Veteran experienced similar anxiety in anticipation of August 2014 surgery for nonservice-connected inguinal hernia.  The San Juan VAMC treatment records do reflect ongoing prescription medication for depression.  

As listed above, the Veteran filed his claim in November 2014.  Thus, the evidence of record must show a diagnosis for an acquired psychiatric disorder in close proximity thereto or at some point thereafter.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Importantly, in the evidence of record discussed above, the only diagnoses for a panic disorder and adjustment disorder fall in the August 2001 SSA records, Dr. HST's April 2003 statement, and the August 2003 VA treatment records.  There are no references to mental health problems involving a panic disorder or an adjustment disorder in the medical evidence filed since the Veteran's November 2014 claim, or even since his June 2011 application to reopen the previously denied PTSD claim.  The Board highlights that the requirement of a current disability is satisfied when a Veteran has a disability at the time a claim is filed or during the pendency of that claim.  McClain, 21 Vet. App. 319.  Therefore, there are no diagnoses for these conditions during the appellate period.  

Otherwise, the evidence of record discussed above reflects diagnoses for an anxiety disorder, major depressive disorder, a memory disorder, and a dysthymic disorder.  Dr. CEMQ's November 2014 statement provided diagnoses for an anxiety disorder, major depressive disorder, and a memory disorder.  The October 2011 VA examiner agreed with Dr. CEMQ's diagnosis for a depressive disorder, and the May 2015 VA examiner agreed with his diagnosis for an anxiety disorder.  Finally, the September 2016 VA examiner diagnosed a dysthymic disorder, and specifically found no other diagnosis for any mental health disorder.  

The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that "most of the probative value of a medical opinion comes from its reasoning" and concluding that a medical opinion is not entitled to any weight "if it contains only data and conclusions").  Finally, the Board must consider the level of training, education, and experience of the person conducting the examination as a factor considered in assigning weight to the report.  Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007).  

Initially, the Board finds that the opinions of Dr. CEMQ are entitled to little probative value.  In particular, although Dr. CEMQ, a doctor of internal medicine, identified several diagnoses, including a memory disorder, and related all of those disorders to service, Dr. CEMQ's November 2014 opinion included no supporting rationale.  Further, particularly with regard to the diagnoses of record, the Board finds that the diagnoses for depressive disorder, anxiety disorder, and dysthymic disorder made at VA examinations carry much more probative value than the diagnosis of a memory disorder made by Dr. CEMQ when considering the VA examiner's greater level of expertise, education, and experience in the field of mental health disorders.  Id.  While the VA examiners diagnosed an anxiety disorder and depressive disorder, Dr. CEMQ's diagnosis for a memory disorder is the only diagnosis for a memory disorder of record.  The September 2016 VA examiner specifically found no diagnosis for any mental health disorder other than a dysthymic disorder.  Therefore, Dr. CEMQ's diagnosis for a memory disorder as well as his medical nexus opinions for an anxiety disorder, major depressive disorder, and a memory disorder carry very little probative value.  Guerrieri, 4 Vet. App. at 470-471.  

The September 2016 VA examiner also offered an opinion supported by the rationale that the Veteran had no mental health problems for 34 years following his October 1967 separation from service.  In this regard, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a Veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Not only is the rationale citing the passage of decades between the Veteran's service and the onset of his mental health problems adequate; that opinion is consistent with the other medical evidence of record, including the private treatment records, SSA records, and the Veteran's own lay statements made at the September 2016 VA examination.  Medical opinions must clearly address the relevant facts and medical science.  Stefl, 21 Vet. App. at 124.  A medical opinion should be based upon sufficient facts or data.  Nieves-Rodriguez, 22 Vet. App. at 302.  The consistency between the September 2016 VA examiner's conclusion and the other evidence of record lends great probative value to the conclusions reached in the September 2016 VA examination report.  

For these reasons, the Board finds that the evidence does not show that the Veteran has a current acquired psychiatric disorder that manifested in service or that is otherwise causally related thereto.  Therefore, the Board finds that the preponderance of the evidence weighs against the claim, and service connection is not warranted.  


Increased Initial Evaluation for Diabetes

The Veteran seeks increased initial evaluation for service-connected diabetes.  Historically, he filed a service-connection claim in June 2011.  The RO initially denied this claim in a March 2013 rating decision.  The Veteran appealed, and the RO awarded service connection in the September 2014 rating decision on appeal, assessing a 10 percent initial evaluation.  As discussed above, the Veteran appealed the RO's initial evaluation with a September 2014 substantive appeal.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran meets the criteria for a 20 percent evaluation.  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a Veteran has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran is appealing the RO's initial assessment of his service-connected diabetes as 10 percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Under that Diagnostic Code, a 10 percent disability evaluation is assigned if diabetes is manageable by restricted diet only.  A 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated. 
The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)). 

Successive rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the Diagnostic Code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.  

The medical evidence of record reflects that the Veteran receives both VA and private healthcare.  The Veteran filed a May 2011 statement by Dr. CEMQ with his June 2011 service-connection claim.  Dr. CEMQ, the Veteran's private physician, described his treatment of the Veteran for several illnesses, including diabetes.  This description included a prescription for metformin.  Dr. CEMQ repeated his description of treatment for the Veteran's diabetes in a November 2014 statement, including prescriptions for glyburide and metformin.  Shortly thereafter, in July 2015, the Veteran reported to a pharmacist at the San Juan VAMC the recent prescription for metformin by a non-VA healthcare provider.  Otherwise, the Veteran's VA and private treatment records both focus on his cardiac conditions.  

The Veteran also attended several VA examinations, in October 2011, June 2014, and May 2015.  In October 2011, the examiner noted the Veteran's history of hyperglycemic values during open-heart surgery for mitral valve repair in June 2011, but the lack of any diabetes diagnosis.  The Veteran in fact denied a diabetes diagnosis or any treatment for diabetes at that examination.  In June 2014, the examiner noted the Veteran's diagnosis for diabetes since the October 2011 VA examination.  The Veteran described his treatment regimen for diabetes, including a restricted diet involving low sugar, but denied the use of any oral medications or insulin.  He further described a routine of exercises, involving walking one mile five times per week, with good exercise tolerance, but without leg pain or claudication.  

At the May 2015 VA examination, the Veteran reported the use of prescription metformin and glipizide, but denied the regulation of activities as part of medical management of service-connected diabetes.  The Veteran also denied hospitalization for ketoacidosis or hypoglycemic reactions over the past year, and any unintentional weight loss or loss of strength attributable to diabetes.  

Throughout the appellate period, the medical evidence of record has reflected a prescription for Metformin.  The Veteran submitted Dr. CEMQ's May 2011 statement with his June 2011 claim, showing prescription for Metformin.  Dr. CEMQ repeated the information regarding prescription treatment for diabetes in a November 2014 statement.  The Veteran himself reported the use of metformin and glipizide at the May 2015 VA examination, and repeated this information shortly thereafter to a pharmacist at the San Juan VAMC in July 2015.  

However, at no point during the appellate period has the Veteran's statements or his treatment records reflected the need for the Veteran to regulate his activities to avoid hypoglycemic episodes.  Comancho, 21 Vet. App. at 366.  For example, the VA treatment records clearly indicate consistent education regarding his diet, exercise, and weight control.  The cardiovascular treatment records in particular reference the Veteran's tolerance for exercise.  Additionally, at each VA examination, the Veteran denied the use of regulation of activities as required for the management of his diabetes.  Thus, the Board finds that the Veteran is not required to regulate his activities due to diabetes mellitus as outlined by the Court in Comancho, supra.  Again, a 40 percent evaluation requires insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  
Moreover, the Veteran's diabetic complications are separately compensable.  The Veteran is now separately compensated for diabetic neuropathy in each extremity, as will be be discussed in the remand below.  As such, the criteria for a rating in excess of 20 percent have not been met.  

In rendering this decision, the Board has also considered the lay evidence of record, to include the Veteran's reports during VA examinations.  However, as noted above, the Veteran has not reported that his diabetes mellitus required him to restrict his activities.  Therefore, the Veteran's lay statements also do not support the claim for a rating in excess of 20 percent.

Earlier Effective Date for a Helpless Child

In the present case, the current effective date of the award of helpless child benefits for the Veteran's daughter is March 15, 2016, the date that the Veteran filed VA Form 21-686c.  The evidence reflects that his daughter, LLM, was born on October [redacted], 1970.  In their July 2016 rating decision, the RO has already established that she was incapable of self-support by reasons of mental defect as of March 18, 1988, more than 6 months prior to her eighteenth birthday.  The Veteran seeks an effective date prior to March 15, 2016 for the addition of LLM to his compensation award as a dependent based on her status as a helpless child.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of an application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Furthermore, the effective date based on the submission of new and material evidence received after a final disallowance is the date of receipt of a new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

An award of compensation to or for a child, or to or for a veteran or surviving spouse on behalf of such child, on the basis of the child being permanently incapable of self-support (38 C.F.R. § 3.57(a)(3)) will be effective as follows: in original claims, the date is fixed by 38 C.F.R. §§ 3.400(b) or (c) or 38 C.F.R. § 3.401(b); and in claims for continuation of payments the award is effective as of the child's 18th birthday if the condition is claimed prior to or within 1 year after that date, otherwise the award is effective from the date of receipt of the claim.  38 C.F.R. § 3.403.  The provisions of 38 C.F.R. § 3.400(b) refer to the general rules fixing an effective date no earlier than the date of receipt of an application for compensation claims filed after October 1, 1984.  The provisions of 38 C.F.R. § 3.400(c) pertains to death benefits, and does not apply in this case.  

The provisions of 38 C.F.R. § 3.401(b) address awards of additional compensation for dependents.  This section provides that the effective date of an award will be the latest of: (1) the date of claim, (2) the date dependency arises, (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action, or (4) the date of commencement of the veteran's award.  "Date of claim" means, in order of applicability: (1) the date of a veteran's marriage or the birth of his child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise, (2) the date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  

Previously, the Veteran had applied to have his daughter added as a dependent to his pension award in June 2002.  The RO denied that claim in a June 2003 rating decision, and the Veteran initiated an appeal with a July 2003 notice of disagreement (NOD).  However, he failed to perfect that appeal following the RO's April 2004 SOC.  Thus, the June 2003 rating decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  This claim was the Veteran's earliest claim with the VA, and subsequent to LLM's October 1988 18th birthday.  Therefore, his September 2012 request to add his daughter to his award as a dependent was not an original claim, and was also not a request to continue payments he had been receiving for her as a dependent prior to her eighteenth birthday.  38 C.F.R. § 3.403(1).  

The Veteran requested to include his daughter as his dependent based on her helpless status in a September 2012 statement.  The Veteran repeated his request in a November 2012 statement, but the RO did not adjudicate either of these claims.  The RO finally added the Veteran's daughter to his award as a dependent, helpless child in a July 2016 rating decision, effective March 15, 2016 based on the date of receipt of a VA Form 21-686c.  

Pursuant to 38 C.F.R. § 3.401, the date of claim in this case is September 19, 2012.  As discussed above, VA amended its rules as to what constitutes a claim for benefits.  As of March 24, 2015, these rules require that claims be made on a specific claim form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160.  However, as listed above, the Veteran began requesting that his daughter be added to his compensation award as a dependent on an informal basis in September 2012, prior to the March 24, 2015 effective date of these changes to the laws.  These requirements for a formal claim do not apply to his dependency claim.  

Therefore, to determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  However, an intent to apply for benefits is an essential element of any claim, whether formal or informal, and such intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a Veteran to have an intent to file a claim for VA benefits).  The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

Following the RO's June 2003 rating decision and the Veteran's July 2003 NOD, he filed an October 2003 VCAA response statement, June 2011 service-connection claims, an August 2011 VA Form 21-8940 for TDIU, an August 2011 stressor statement in support of service connection for PTSD, a November 2011 NOD, and a June 2012 status inquiry.  The October 2003 VCAA response statement related to a service-connection claim for PTSD.  The June 2011 service-connection claims related to ischemic heart disease, PTSD, and diabetes.  The November 2011 NOD related to the RO's assignment of an effective date and initial evaluation for ischemic heart disease.  None of these written statements mentioned the Veteran's daughter, LLM.  The RO additionally called the Veteran in October 2011 specifically regarding his dependents, and the report of general information reflects that he only listed his wife.  

Therefore, the earliest communication from the Veteran regarding his daughter following the June 2003 rating decision and July 2003 NOD is the September 19, 2012 request to add her to his compensation award as a dependent based on her status as a helpless child.  September 19, 2012 must be the Veteran's date of informal claim.  There is no question that the evidence currently establishes that the Veteran's daughter became permanently incapable of self-support prior to her 18th birthday.  Accordingly, the date entitlement arose is the date of the LLM's eighteenth birthday, October [redacted], 1988.

LLM was born on October [redacted], 1970, but the Veteran never filed any claim with the VA prior to his June 2002 pension claim.  As discussed above, the Veteran first applied to have his daughter added to his pension award as a dependent in June 2002, but failed to perfect his appeal with regard to that issue following the RO's April 2004 SOC.  The effective date based on the submission of new and material evidence received after a final disallowance is the date of receipt of a new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(1)(ii).  In this case, that is September 19, 2012.  

For the purposes of 38 C.F.R. § 3.401(b) the Veteran's date of claim is also September 19, 2012, as the Veteran did not submit evidence of her birth within one year of her October 1970 birthday or evidence of her status as a helpless child within one year of the March 1988 onset for her inability to support herself.  LLM's dependency arose on her October 1988 eighteenth birthday.  In an October 2011 rating decision, the RO awarded service connection for ischemic heart disease, and assigned a 30 percent evaluation effective June 10, 2011.  Under 38 C.F.R. § 3.401(b), June 10, 2011 is the effective date of the qualifying disability rating, and the Veteran submitted the evidence of LLM's dependency in September 19, 2012, within one year of the October 2011 rating decision.  The Veteran's compensation payment began the first day of the month following that June 10, 2011 effective date, on July 1, 2011.  

38 C.F.R. § 3.401(b) calls for the latest of these dates as the effective date of the addition of the helpless child to the Veteran's compensation benefits.  In this case, the latest of those dates is the date of claim on September 19, 2012.  The provisions of 38 C.F.R. § 3.400(b) refer to the general rules fixing an effective date no earlier than the date of receipt of an application for compensation claims filed after October 1, 1984.  This dictates the same result of September 19, 2012 as the effective date.  

Here, the Veteran did not perfect an appeal with respect to the RO's October 2002 denial of dependent benefits for his helpless daughter.  In addition, he never submitted any unadjudicated formal petition to reopen the claim for helpless child benefits for her subsequent to the June 2003 rating decision or prior to September 2012.  In addition, there is no prior communication in the record that could be considered an informal unadjudicated claim for VA compensation for the same.  Thus, September 19, 2012 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.403.  


ORDER

Service connection for an acquired psychiatric disorder is denied.

Throughout the appellate period, a 20 percent initial disability rating for diabetes mellitus is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An effective date of September 19, 2012 for the grant of benefits for a helpless child is granted.  


REMAND

In a November 2014 statement, Dr. CEMQ listed the Veteran's various diagnoses, including chronic myositis of both the cervical and lumbar spinal regions, and offered an opinion relating these diagnoses to his service.  As discussed in the June 2016 remand, this opinion did not include a rationale, and the Board accordingly remanded these issues to obtain an adequate opinion regarding the etiology of the Veteran's cervical and spinal disorders.  

At the September 2016 VA cervical spinal examination, the examiner diagnosed cervical degenerative changes, and cervical muscle spasm.  At the September 2016 VA lumbar spinal examination, the examiner diagnosed degenerative arthritis of the thoracolumbar spine and lumbar spondylosis.  Each examiner highlighted imaging studies documenting arthritis in the cervical and lumbar spinal regions.  The cervical spinal examiner offered a negative medical nexus opinion based on the lack of any in-service injury documented in the service treatment records, while the lumbar spinal examiner attributed the Veteran's lumbar spondylosis to the aging process.  

However, neither examiner discussed the private medical evidence showing diagnoses for chronic myositis of the cervical and lumbar spinal regions, and attributing these diagnoses to the Veteran's service.  The lumbar spinal examiner's opinion further failed to address the etiology of degenerative arthritis.  Therefore, remand is required to obtain a further medical opinion.  

Finally, in a July 2015 NOD, the Veteran attempted to appeal the RO's June 2015 rating decision with regard to the initial evaluations and effective dates assigned for diabetic peripheral neuropathy in each extremity.  The RO responded to this NOD with a December 2015 SOC addressing increased initial evaluations for peripheral neuropathy, but that SOC did not address the effective dates assigned to the award of separate compensable evaluations for diabetic peripheral neuropathy in each extremity.  To date, a SOC still has not been issued.  Therefore, a remand is required to issue a SOC for these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The issues of entitlement to increased initial evaluations for diabetic peripheral neuropathy in each extremity and an earlier effective date for the award of TDIU are inextricably intertwined with the issue of entitlement to an earlier effective dates for the award of separate compensable evaluations for peripheral neuropathy in each extremity.  Any change in the effective dates of the award of service connection for peripheral neuropathy in each extremity changes span of the appellate period under consideration for increased initial evaluations.  Similarly, any change in the Veteran's overall evaluation, or the addition of peripheral neuropathy to the Veteran's service-connected conditions at an earlier date in time, would affect the outcome of the effective date for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

While on remand, the AOJ should take the opportunity to obtain any outstanding VA treatment records, and contact the Veteran regarding his authorization to release any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a SOC that addresses the issues of entitlement to an earlier effective dates for the award of service connection for diabetic peripheral neuropathy in each extremity.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that this particular issue will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.  
2.  The AOJ should secure any outstanding VA medical records from the San Juan VAMC for treatment since August 2016.  

3.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for diabetic neuropathy and any spinal disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

4.  The AOJ should afford the Veteran a VA examination to determine the nature and etiology of any cervical or lumbar spinal disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service VA and private medical records, as well as his lay assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should further note that the Veteran's private treatment records include a November 2014 statement by Dr. CEMQ reflecting diagnoses for both cervical and lumbar myositis; as well as the September 2016 VA examination reports reflecting diagnoses for degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine, and spondylosis of the lumbar spine.  

The examiner should address each diagnosis individually and state whether it is at least as likely as not that the Veteran's cervical spinal disorder manifested during active service, or is otherwise etiologically related to his military service.  

The examiner should address each diagnosis individually and state whether it is at least as likely as not that the Veteran's lumbar spinal disorder manifested during active service, or is otherwise etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


